DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al., Chinese Publication No. CN 103067808 A, published on April 24, 2013, (Liang) (English machine translation is provided).

As to Claim 1, Liang discloses a receiver, comprising: a housing [11, 12] having a hollow inner cavity (see Fig. 1); a diaphragm mechanism [31] disposed in the hollow inner cavity, configured for partitioning the hollow inner cavity into a first cavity (portion above [31]) and a second cavity (portion below [31]), and comprising a vibration plate [31] comprising a free end [315] suspended in the hollow inner cavity and a fixed end [311]; and an electromagnetic driving mechanism disposed in the hollow inner cavity and comprising at least one coil assembly [4] (para. 0030, line 10) and at least one magnetic field assembly [21 or 22], wherein each magnetic field assembly [21 or 22] is disposed in the first cavity or the second cavity (see Fig. 1) and is close to the free end [315] of the vibration plate [31] (see Figs. 2 and 4), and each coil assembly [4] is disposed in the first cavity or the second cavity (see Fig. 1) and is close to the fixed end [311] of the vibration plate [31] (see Fig. 1).

As to Claim 2, Liang remains as applied above to Claim 1. Liang further discloses that the electromagnetic driving mechanism comprises one coil assembly [4] and at least one magnetic field assembly [21 or 22], and wherein each magnetic field assembly [21 or 22] is disposed in the first cavity or the second cavity (there is a magnet [21 or 22] in each cavity above and below diaphragm [31]; see Fig. 1); and is close to the free end of the vibration plate, and the coil assembly [4] is disposed in the second cavity (the coil is shared by both cavities; see Fig. 1), is close to the fixed end [311] of the vibration plate [31], and serves as a support for the vibration plate [31] (see Figs. 1 and 3).

As to Claim 3, Liang remains as applied above to Claim 1. Liang further discloses that the housing [11, 12] comprises a first shell [11] formed by a first bottom surface and side walls and a second shell [12] formed by a second bottom surface and side walls (see Figs. 1 and 2), wherein the first shell [11] and the second shell [12] are snap-fitted to each other to form the hollow inner cavity; and the diaphragm mechanism [31] partitions the hollow inner cavity into the first cavity (portion above [31]) close to the first bottom surface and the second cavity (portion below [31]) close to the second bottom surface.
As to Claim 6, Liang remains as applied above to Claim 3. Liang further discloses that the electromagnetic driving mechanism comprises: a first coil assembly [4] disposed within the second cavity and close to the fixed end [311] of the vibration plate [31]; a first magnetic field assembly [22] disposed within the second cavity (portion below [31]) and close to the free end [315] of the vibration plate [31]; and a second magnetic field assembly [21] disposed within the first cavity (portion above [31]) and close to the free end [315] of the vibration plate [31] (see Fig. 1).

As to Claim 9, Liang remains as applied above to Claim 6. Liang further discloses that the first magnetic field assembly comprises a first magnetic field generation member [22] that generates a fixed magnetic field (the component [22] is a magnet; para. 0030, line 20), wherein the first magnetic field generation member [22] is directly disposed on the second bottom surface of the second shell [12] and faces the free end [315] of the vibration plate [31] (see Figs. 1 and 2).

As to Claim 10, Liang remains as applied above to Claim 6. Liang further discloses that the second magnetic assembly comprises a second magnetic field generation member [21] that generates a fixed magnetic field (the component [21] is a magnet; para. 0030, line 20), wherein the second magnetic field generation member [21] is directly disposed on the first bottom surface of the first shell [11] and faces the free end [315] of the vibration plate [31] (see Figs. 1 and 2).


As to Claim 12, Liang remains as applied above to Claim 1. Liang further discloses that the magnetic field assembly is configured to generate a fixed magnetic field (the components [21, 22] are magnets; para. 0030, line 20); the coil assembly [4] being energized is configured to generate an alternating magnetic field (para. 0044, lines 11-13); and the vibration plate [31] is made of a magnetic permeable material (para. 0030, line 7), and the alternating magnetic field generated by the coil assembly being energized is guided into the vibration plate (the alternating magnetic field magnetizes the vibration plate [31]; para. 0044, lines 13-16).


Allowable Subject Matter
Claims 4-5, 7-8, 11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 4 recites the unique feature of the diaphragm mechanism further comprising a fixed frame and a sounding film, wherein the fixed frame is fixed to the side walls of the housing and has an inner space formed through the fixed frame in a thickness direction of the fixed frame; the fixed end of the vibration plate is fixed to an inner side of the fixed frame, the free end of the vibration plate is suspended in the fixed frame. Claim 7 recites the unique features of the first coil assembly comprising a first magnetic core and a first coil, wherein the first coil is disposed on the second bottom surface of the second shell, one end of the first magnetic core is threaded in a hollow inner hole of the first coil, and the other end of the first magnetic core protrudes from the hollow inner hole of the first coil to be connected to the fixed end of the vibration plate, and the magnetic core is flat or circular. Claim 8 recites the unique features of a fixed block located in the first cavity, wherein one end of the fixed block is disposed on the first bottom surface of the first shell, and the other end is pressed against the fixed end of the vibration plate; or the electromagnetic driving mechanism further comprises a second coil assembly disposed within the first cavity and close to the fixed end of the vibration plate, wherein the second coil assembly comprises a second magnetic core and a second coil, wherein the second coil is disposed on the first bottom surface of the first shell, one end of the second magnetic core is threaded in a hollow inner hole of the second coil, and the other end of the second magnetic core protrudes from the hollow inner hole of the second coil to be connected to the fixed end of the vibration plate, and the magnetic core is flat or circular. Claim 11 recites the unique features of an area on the first bottom surface of the first shell that is configured to position the second magnetic field assembly protruding toward the inside of the first shell relative to other areas of the first bottom surface to form a first boss, wherein the second magnetic field assembly is placed on the first boss; and an area on the second bottom surface of the second shell that is configured to position the first magnetic field assembly protruding toward the inside of the second shell relative to other areas of the second bottom surface to form a second boss, wherein the first magnetic field assembly is placed on the second boss. Claim 13 recites the unique feature of bosses disposed on inner wall surfaces of the side walls of the housing, wherein the bosses are configured to support the diaphragm mechanism. Claim 15 recites the unique features of the coil assembly comprising a magnetic core and a coil, wherein the coil is placed in a direction perpendicular to a direction in which the vibration plate is placed, one end of the magnetic core is threaded in a hollow inner hole of the coil, and the other end of the magnetic core protrudes from the hollow inner hole of the coil to support the fixed end of the vibration plate. Claim 16 recites the unique features of the housing comprising a cover plate and a hollow box with a top opening, wherein the hollow box comprises a bottom surface and side walls, the cover plate covers the top opening of the hollow box, the hollow box and the cover plate form the hollow inner cavity, the diaphragm mechanism is disposed within the hollow box and partitions the hollow inner cavity into the first cavity close to the cover plate and the second cavity close to the bottom surface of the hollow box. Claim 20 recites the unique features of a fixed frame and a hinge, and the hinge is configured to hinge the fixed end of the vibration plate to an inner side of the fixed frame and is disposed on the fixed frame, and a protrusion and a groove matching the hinge are respectively disposed on the fixed end of the vibration plate and the fixed frame. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653